

117 HR 1403 IH: Grizzly Bear State Management Act of 2021
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1403IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Cheney (for herself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to reissue a final rule relating to removing the Greater Yellowstone Ecosystem population of grizzly bears from the Federal list of endangered and threatened wildlife.1.Short titleThis Act may be cited as the Grizzly Bear State Management Act of 2021.2.Reissuance of final rule relating to Greater Yellowstone Ecosystem population of grizzly bearsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall reissue the final rule relating to removing the Greater Yellowstone Ecosystem population of grizzly bears from the Federal List of Endangered and Threatened Wildlife, published on June 30, 2017 (82 Fed. Reg. 30502), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance (including this section) shall not be subject to judicial review.